ON CONFESSION OF ERROR

WELLS, Judge.
In these consolidated appeals, Raymond Lamarque, the defendant below, appeals from both a default entered below and a final judgment thereon. Based upon the appellees’ confession of error, and Cohen v. Barnett Bank of South Florida, N.A., 433 So.2d 1354, 1355 (Fla. 3d DCA 1983) (finding that a party who has filed a “paper” in the action is entitled to adequate notice of the application for default under Florida Rule of Civil Procedure 1.500(b), and that the notice should be “given in sufficient time to permit some meaningful action to be taken upon it after its receipt”), we vacate the default and the final judgment entered thereon and remand to the trial court for further proceedings.
Reversed and remanded.